IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                               December 14, 2007
                                  No. 07-60207
                                Summary Calendar              Charles R. Fulbruge III
                                                                      Clerk

LETICIA SAUCEDO-CASTILLO

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A78 126 130


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Leticia Saucedo-Castillo (Saucedo) petitions for review of the Board of
Immigration Appeals order dismissing her appeal from the Immigration Judge’s
denial of her request for a continuance. Saucedo sought a continuance of her
removal proceedings to prove that an immigrant visa was immediately available
to her on the basis of a March 1979 priority date assigned to an approved I-130
petition filed on her behalf.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-60207

      The BIA found that the correct priority date was March 31, 1997, the filing
date of the I-130 petition, and that there had been a typographical error on the
approval notice. The administrative record does not compel a conclusion to the
contrary. See 8 U.S.C. § 1252(b)(4)(B). Saucedo thus has not shown that the
denial of her request for a continuance constituted an abuse of discretion.
See Ahmed v. Gonzales, 447 F.3d 433, 440 (5th Cir. 2006).          By failing to
adequately brief her assertions that the denial of her continuance motion
violated her rights to due process and equal protection, Saucedo has abandoned
the argument. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987); FED. R. APP. P. 28(a)(9).
      PETITION FOR REVIEW DENIED.




                                        2